DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 07/30/2021 is acknowledged.
Claims 52-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/30/2021
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 48 and 51 is objected to because of the following informalities:  
Claim 48 recites the phrase “wherein  the component a) the urethane (meth)acrylate…” This is believed to be a typographical error which should instead recite “wherein in the component a), the urethane (meth)acrylate…”
Claim 51 recites the phrase “the at least partially cured curable composition” which should instead recite “the curable composition” for consistency with the other claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation “wherein the component d) is present” in lines 1-2. Claim 45 depends from claim 41 which states that the component d) is optional effective amount of photoinitiator. Therefore, it is unclear if the photoinitiator is present for claim 45 or is optional. For purposes of examination, claim 45 is interpreted as instead reciting “wherein the photoinitiator is present.” Claim 46, which depends on claim 45, is therefore also interpreted as instead reciting “wherein the photoinitiator comprises” for consistency with claim 45. 
Claim 46 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since this claim depends from the claim rejected above and does not remedy the aforementioned deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41-48 are rejected under 35 U.S.C. 103 as being unpatentable over Baetzold et al. (US-20090004478-A1) in view of Dronen et al. (US-20150034238-A1) and Amin et al. (US-9801297-B2).
Regarding claim 41, Baetzold teaches a protective cover for an electronic device (Baetzold, Abstract, Par. 0002 and 0074), the protective cover comprising: a first unitary thermoplastic polymer (Transmissive film layer) film having first and second opposed major surfaces (Baetzold, Par. 0008 and 0077-0079); a low surface energy abrasion resistant layer disposed on the first major surface of the first unitary thermoplastic polymer film (hardcoat) (Baetzold, Abstract, Par. 0025, 0077-0079, and Fig. 1-3), wherein the low surface energy abrasion resistant layer comprises an at least partially cured curable prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Baetzold further teaches that the protective cover comprises a central planar section having first and second opposed major surfaces and the low surface energy abrasion resistant layer is disposed on the outer surface of the central planar section (Baetzold, Fig. 1-3).
Baetzold does not teach that the curable composition comprises 0.5 to 2 weight percent of silicone (meth)acrylate, based on the total weight of components a) to d).
Dronen teaches a protective cover for electronic devices (Dronen, Abstract, Par. 0002) comprising a layer (joining layer) which comprising urethane methacrylate, a photoinitiator, and a silicone methacrylate wherein the silicone methacrylate is in an amount of up to 2.0 wt.% (Dronen, Par. 0008, 0010, 0042, and 0045), which overlaps the claimed range of 0.5 to 2 weight percent, and therefore establishes a prima facie
Since both Baetzold and Dronen are analogous art as they both teach protective covers for electronic devices comprising a layer which comprising urethane methacrylate, a photoinitiator, and a silicone-containing compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Dronen to modify Baetzold and include up to 2.0 wt.% of silicone methacrylate in Baetzold’s curable composition. This would allow for improved adhesion of the low surface energy abrasion resistant layer (Dronen, Par. 0008 and 0042).
Modified Baetzold does not teach that the central planar section is bounded by at least two linear side sections, wherein the at least two linear side sections extend out of plane from the central planar section to define inner and outer surfaces of the protective cover.
Amin teaches a protective cover for electronic devices wherein the protective cover comprises a central plan bounded by two linear side sections wherein the two linear side sections extend out of plane form the central planar section to define inner and outer surfaces of the protective cover (Amin, Col. 18 Line 38 – Col. 19 Line 15 and Fig. 6).
Since both modified Baetzold and Amin are analogous art as they both teach protective covers for electronic devices, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Amin and included two linear side sections extending out from the central plane of modified Baetzold. This would allow for the ability to fully cover a device and cover a curved device (Amin, Col. 18 Line 38 – Col. 19 Line 15).
Regarding claim 42, 
Regarding claim 43, modified Baetzold teaches that the first and second adhesive layers are pressure-sensitive adhesive layers (Baetzold, Par. 0081).
Regarding claim 44, modified Baetzold teaches that the protective cover is thermoformed (Baetzold, Par. 0051).
Regarding claim 45, modified Baetzold teaches that the component d) is present in the curable composition (Baetzold, Par. 0044).
Regarding claim 46, modified Baetzold teaches all of the elements of the claimed invention as stated above for claim 45. Modified Baetzold does not specifically disclose that the component d) comprises a free-radical photoinitiator.
Dronen teaches a protective cover for electronic devices (Dronen, Abstract, Par. 0002) comprising a layer (joining layer) which comprising urethane methacrylate, a silicone methacrylate, and a photoinitiator, wherein the photoinitiator is a free-radical photoinitiator (Dronen, Par. 0008, 0010, 0032, 0042, and 0045).
Since both modified Baetzold and Dronen are analogous art as they both teach protective covers for electronic devices comprising a layer which comprising urethane methacrylate, a photoinitiator, and a silicone-containing compound, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Dronen and make the photoinitiator of modified Baetzold a free-radical photoinitiator. This would allow for improved adhesion for the low surface energy abrasion resistant layer as well as the ability to cure free-radically polyfunctional methacrylates (Dronen, par. 0032 and 0045).
Regarding claim 47, modified Baetzold teaches that the component b) comprises 1,6-hexanediol di(meth)acrylate (Baetzold, Par. 0022).
Regarding claim 48.
Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Baetzold et al. in view of Dronen et al. and Amin et al. (US-9801297-B2) as stated above for claim 41, further in view of Matsukawa et al. (US-8603626-B2).
Regarding claims 49-51, modified Baetzold teaches all of the elements of the claimed invention as stated above for claim 41. Modified Baetzold further teaches that the curable composition includes alumina particles in an amount of 0 wt.% to 30 wt.% (Baetzold, Par. 0035 and claim 13), which overlaps the claimed range of 0.2 to 3 weight percent as required by claim 51, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Modified Baetzold further teaches that the alumina particles have a diameter of from 1 nm to 200 nm (0.001 to 0.2 microns) (Baetzold, Par. 0035), which overlaps the claimed ranges of from 0.1 to 1 micron as required by claim 50, and 0.2 to 0.3 microns as required by claim 51, and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Modified Baetzold does not teach that the alumina particles are alpha alumina particles.
Matsukawa teaches a protective film for electronic devices comprising an abrasion resistant layer (surface protective layer) (Matsukawa, Abstract, Col. 1 Lines 5-15 and Col. 1 Line 50 – Col. 2 Line 18), wherein the abrasion resistant layer comprises a curable composition comprising urethane methacrylate and alpha alumina particles to improve abrasion resistance (Matsukawa, Col. 4 Line 9 – Col. 5 Line 46 and Col. 8 Lines 45-59). 
Since both modified Baetzold and Matsukawa are analogous art as they both teach protective films for electronic devices comprising an abrasion resistant layer which comprises a curable composition comprising urethane methacrylate and alumina particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Matsukawa and use alpha-alumina particles as the alumina particles of modified Baetzold. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782